—Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered January 21, 1993, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
*701Upon reviewing the record and brief submitted by defense counsel, we agree that there are no nonfrivolous issues that could be raised on appeal. Consequently, the judgment should be affirmed and counsel’s application for leave to withdraw granted.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.